510 Pa. 285 (1986)
507 A.2d 812
Anthony GEORGEVICH, on his own behalf and on behalf of the class he represents, Plaintiffs,
v.
COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, on its own behalf and on behalf of the class it represents, Defendants.
Supreme Court of Pennsylvania.
March 27, 1986.


*286 ORDER
AND NOW, this 27th day of March, 1986, it is ORDERED as follows:
1. Plaintiffs' Application to Proceed in Forma Pauperis is granted;
2. The name "Judge Samuel Strauss" is stricken from the caption;
3. Defendants' Motion to Strike References to Classes from Caption and to Dismiss Petition is denied;
4. Plaintiffs' Petition for Extraordinary Relief and/or Assumption of Original Mandamus Jurisdiction is granted. This Court hereby declares that the Act of June 19, 1911, P.L.1059, § 1, as amended, 61 P.S. § 314, is applicable to prisoners serving sentences of less than two (2) years' imprisonment whether confined to state or county correctional facilities.